OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that the instant application is a continuation of parent application US 14/755,238, now US Patent 10,226,315. The prosecution history of the parent has been considered.
It is also noted that the respective prosecution histories of US 14/755,128 (now US Patent 10,059,046) and US 14/755,277 (now US Patent 10,583,625) have been considered. 
It is also noted that the prosecution history of US 16/773,228, of which is the child (continuation) application of US 14/755,277, has been considered
It is also noted that all reference(s) hereinafter to Applicant’s specification are to that which was filed 12 February 2019.

Information Disclosure Statement
The information disclosure statements (IDS) filed 12 February 2019 and 22 December 2021 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“200” – a plurality of multi-component housings, see pp. 21, ln 13
“56” – exterior walls of the tolerance-elimination element, see pp. 30, ln 25
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“32”, see Figures 10A and 11A – see also pp 24, ln 5-25; appears to be the “second end” of the stripper 35 relative to the first end being denoted as “31”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to
[pp. 1, ln 25] – the second recitation of “polypropylene” constitutes a typographical error; given the abbreviation “PE” is recited, it stands to reason that “polyethylene” was intended to be recited
[pp. 3, ln 3] – the phrase “such, e.g., as a toothbrush-handle” is objected to for awkward grammar; please amend to “such as, e.g., a toothbrush-handle”
[pp. 3, ln 22] – the phrase “will be unlikely a usable part for the intended purpose” is objected to for awkward grammar; please amend to “will unlikely be a usable part for the intended purpose”
[pp. 4, ln 10] – the spelling “ware” is incorrect; please amend to “wear”
[pp. 25, ln 25-27] – the denotation “first mold cavity 13” is incorrect (as well as not denoted in the Drawings); please amend to “first mold cavity 10a” (based on the previous recitations thereof in the pertinent paragraph)
[pp. 27, ln 1-2] – the denotation “stripper 30” is incorrect; please amend to “stripper 35”
Additionally, the phrase “This type the stripper” is objected to for incorrect grammar; please amend to “This type of stripper”
[pp. 29, ln 6] – “mass-produces” is incorrect; please amend to “mass-produced”
[pp. 32, ln 23] – the denotation “third plastic material 30” is incorrect; please amend to “third plastic material 43a”
[pp. 33, ln 10] – the denotation “tolerance-elimination element 30” is incorrect; please amend to “tolerance-elimination element 50”
[pp. 33, ln 18 and 20] – both instances of the denotation “distal end 32” are incorrect; please amend to “distal end 52”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, the use of the term “about” (see MPEP 2173.05(b)(III)) to characterize/define the upper and lower bounds of the range renders the claim indefinite, as the specification does not provide any indication as to what amount or range thereof, is encompassed by the term “about”.
Said in another way, it becomes unclear whether (e.g.) 0.0055% or 0.0057%, or 0.035% or 0.038%, would fall within the claimed lengthwise tolerance range defined by “about 0.006% to about 0.03% relative to the length L of the housing”. Per the aforecited portion of the MPEP, in turning to the specification for interpretation guidance, it is noted that the specification [pp. 39, ln 3-7] recites: “The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited. Instead, each such dimension is intended to mean both the recited value, and a functionally equivalent range surrounding that value, unless otherwise specified. For example, a dimension disclosed as “10 mm” is intended to mean “about 10 mm.” (emphasis added by the Examiner). 
The specification does not provide any indication or example of what the aforesaid ‘functionally equivalent range surrounding the value’ is or would be for the percentage values recited in the claim. Furthermore, the indefiniteness issue is exacerbated (and/or may be even be recognized as a separate issued to that discussed immediately supra) by the fact that the lengthwise tolerance of the housing is a deviation in the length of the housing from a nominal value – in other words, an approximation of the length of the housing. As such, the claim, through the use of “about”, is effectively reciting an approximation of an approximation, or a tolerance of a tolerance. For examination on the merits, the Examiner is interpreting claim 11 as if it read “a lengthwise tolerance of from 0.006% to 0.03% relative to the length L of the housing”. The Examiner suggests amending in accordance therewith to overcome the indefiniteness rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2004/0227308; “Long”).
Regarding claim 1, Long discloses a multi-component housing [Figs 6-7; 0040] comprising a first component comprising a first plastic material and having a first end and a 
Long does not explicitly teach the length L of the housing being at least three times greater than Dmax, as recited in claim 1. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior 
Regarding claims 2, 3, and 6-9, Long does not explicitly teach the tolerance-elimination element (104) average length H (parallel to the longitudinal axis) being from about 3 to about 20 mm (claim 2); being from about 5 to about 10 mm (claim 3); nor an Hmin being from about 1 to about 20 mm (claim 6); nor an Hmin being from about 2 to about 15 mm (claim 7); nor an Hmin being from about 3 to about 10 mm (claim 8); nor an Hmax being from about 10 to about 30 mm (claim 9). In other words, Long does not explicitly disclose the length of the tolerance-elimination element (104) parallel to the longitudinal axis. Noted that Applicant’s specification at [pp. 7, 18-24; pp. 28, 23-26; pp. 31] is directed to the average length H, Hmin, and Hmax, but does not indicate criticality nor provide objective evidence thereof with respect to the aforesaid H, Hmin, and Hmax ranges.
As such, given the aforecited portion of MPEP 2144.04(IV), and given the aforesaid lack of criticality and objective evidence thereof, the aforesaid average length H ranges, Hmin ranges, and Hmax ranges (as claimed), respectively, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention and/or do not constitute a patentable distinction from the multi-component housing of Long.
Regarding claims 4 and 5
Regarding claims 10 and 11, Long does not explicitly teach the tolerance-elimination element (104) being structured such that the multi-component housing exhibits a lengthwise tolerance of from 0.01 to 0.05 mm, i.e., does not explicitly teach that the housing has a length that is within 0.01 to 0.05 mm of the predetermined/intended length of the housing [pp. 38, ln 21-24 of specification]; and similarly does not explicitly teach the housing having a lengthwise tolerance of from 0.006% to 0.03% relative to the length L of the housing.
However, in view of the aforecited MPEP 2144.04(IV), the lengthwise tolerance range of 0.01 to 0.05 mm would have been obvious to one of ordinary skill in the art before the effective filing date of the invention and/or does not constitute a patentable distinction from the multi-component housing of Long, given that the tolerance-elimination element (104) of Long reads on the structure of the claimed tolerance-elimination element as set forth above in the rejection of claim 1. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the first component (100) (including tolerance-elimination element (104)) to have a length as close as possible to the predetermined (nominal) length, including within the tolerance range of 0.01 to 0.05 mm and/or 0.006 to 0.03%, as claimed, in order to prevent misalignment of second (160) and third (140) components when joining to the first component (100), thereby preventing malfunction and/or unintended degradation of the housing in operation (see MPEP 2143(G)) – i.e., if the length of the first component is outside of a predetermined range and/or tolerance thereof, the second and third components may not align properly and/or may extend beyond, or not extend far enough, along either end of the housing, thereby hindering proper operation of the multi-component housing.
Regarding claim 12, it is noted that claim 12 recites that an outer surface of the tolerance-elimination element is completely covered by the third component (emphasis added). An outer surface of the tolerance-elimination element is not necessarily the entirety thereof. As shown in Figs. 6 and 7 of Long, third component (140) abuts tolerance-elimination element 
Regarding claim 13, as discussed above in the rejection of claim 12, and as shown in Figs. 6 and 7 of Long, the tab (126) of tolerance-elimination element (104) (the tab defines the distal end of the element) is covered by the third component (140) and thus extends beyond the distal end of the tolerance-elimination element (104).
Long is silent regarding the third component (140) extending beyond the distal end of element (104) to a distance of from about 0.5 mm to about 3 mm therefrom, as claimed.
However, in view of the aforecited MPEP section 2144.04(IV), and given that the specification does not indicate criticality nor provide objective evidence thereof with respect to the aforesaid distance which the third component extends past the distal end of the tolerance-elimination element, the aforesaid distance range would have been obvious to one of ordinary skill in the art before the effective filing date of the invention and/or does not constitute a patentable distinction from the multi-component housing of Long.
Regarding claim 15, Long discloses that tolerance-elimination element (104) is integrally formed with the first component (100) by injection molding the first component (100) having the element (104) [0041], wherein first component (100) and second component (160) may be formed from the same structural hard plastic material [0041, 0049], where it is noted that claims 1 and 15 do not require that the first and second plastic materials be different from one another in any characteristic or form. 
Regarding claim 16, as discussed above in the rejection of claims 1 and 4, third component (140), formed from the relatively soft plastic material, partially overmolds first component (100) which is made from a relatively hard plastic material. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Long as applied to claim 1 above, and further in view of Mader et al. (US 4,969,231; “Mader”) and Lieser et al. (US 6,749,790; “Lieser”).
Regarding claim 14, Long discloses the multi-component housing as discussed above in the rejection of claim 1.
Long does not explicitly teach the first plastic material, second plastic material, and third plastic material differing from one another (that is, each from the others) in at least one characteristic selected from color, opacity, porosity, and hardness. 
Mader discloses a handle for a hand tool [Abstract; Figures; col 1]. Mader teaches that different components of the handle, including the handle (base material) itself, a sleeve positioned thereon, and an endcap therefor, may be colored/colored-coded for identification of the hand tool [Abstract; col 2, 3-7; col 5, 62-68; col 6, 1-4; col 7, 1-3]. 
Lieser discloses a handle for a hand tool formed from dissimilar materials [Abstract; Figures]. Lieser teaches that multi-color handles for hand-tools are known [col 1, 1-14], where different colors are utilized to distinguish between “gripping” materials and “stiffer” structural materials intended for support [col 1; col 4, 44-48; col 5, 55-60].
Long, Mader, and Lieser are all directed to handles for handle tools, the handles including/formed from “harder” and “softer” plastic materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have colored each of the first, second, and third plastic materials, respectively, different from one another, as taught by Mader and Lieser, in order to distinguish between the aforesaid materials and/or to render the tool (i.e., drill of Long) more identifiable based on color(s) of the materials being associated with a particular feature and/or setting of the tool. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-10, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,583,625 (hereinafter “Patent ‘625”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Patent ‘325 anticipates (that is, explicitly recites) all of the limitations of instant claim 1.
Claim 7 of Patent ‘325 anticipates all of the limitations of instant claims 2 and 3.
Claims 8 and 9 of Patent ‘325 read on (that is, render obvious) the limitations of instant claim 4.
Claim 10 of Patent ‘325 anticipates the limitations of instant claim 5.
Claims 3-5 of Patent ‘325 anticipate the limitations of instant claims 6-8.
Claim 6 of Patent ‘325 anticipates the limitations of instant claim 9.
Claim 1 of Patent ‘325 reads on the limitations of instant claim 10 – specifically, the tolerance-elimination element being structured to cause the lengthwise maximal dimension variations of the housing length L to be not greater than 0.1 mm encompasses, and thereby renders obvious (see MPEP 2144.05(I)), the claimed lengthwise tolerance (i.e., maximal lengthwise dimension variation) of from 0.01 to 0.05 mm.  
Claim 11 of Patent ‘325 reads on the limitations of instant claim 12.
Claim 13 of Patent ‘325 anticipates the limitations of instant claim 14. 
Claim 14 of Patent ‘325 anticipates the limitations of instant claim 15. 



Examiner’s Closing Note
Given the prosecution histories of the related applications discussed above (see paragraphs 2-4 herein), upon receipt of this Official Correspondence, the Attorney of Record is hereby respectfully invited, if desired, to discuss the case with the Examiner via a telephonic interview, for facilitation of compact prosecution of the instant application.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claimed invention and/or written description.
US 5,897,503 to Lyon et al. – [Figures 4A, 4B, 5, 8, 9]
US 2011/0146015 to Moskovich et al. – [Figures 1, 4-6; 0004]
US 2012/0227199 to Lee et al. – [Figures 3-6; 0019-0035]
US 2014/0173853 to Kirchhofer et al. [Figures 25-28; entirety of written description]
US 9,802,347 to Sorrentino et al. – [entirety]
US 6,234,798 to Beals et al. – [entirety]
US 6,972,106 to Huber et al. – [entirety]
US 2007/0151058 to Georgi et al. – [entirety]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782